Lewis, J.
1. Where a judge who tried a case without a jury certifies that he did not consider certain inadmissible testimony, the mere failure to formally sustain a motion to rule it out does not afford cause for a new trial, when there was legal testimony amply sufficient to sustain the judgment rendered.
2. The grounds of the motion for a new trial now under consideration not covered by the ruling above announced do not present for decision any question of law, but are of a general nature, and in substance amount to no more than a complaint that the judgment was contrary to and not supported by the evidence. This being so, and an examination of the brief of evidence showing that the conclusion reached by the judge was warranted, it does not appear that there was any abuse of discretion in denying the motion.

Judgment affirmed.


All the Justices concurring.